For further information: Michele Lopiccolo, VP, Investor Relations Phone 504/576-4879, Fax 504/576-2897 mlopicc@entergy.com INVESTOR NEWS April 5, 2010 Exhibit ENTERGY RAISES DIVIDEND, PROVIDES STRATEGIC GUIDANCE NEW ORLEANS — Entergy Corporation (NYSE: ETR) today announced that effective immediately it plans to unwind the business infrastructure associated with the proposed separate non-utility nuclear generation and nuclear services companies while it evaluates and works to preserve its legal rights. Given the potential for the legal process to continue for an extended period, Entergy made the decision to unwind the internal organizations created for Enexus Energy Corporation and EquaGen LLC to eliminate dis-synergies related to the spin-off and redirect its efforts into other strategies as soon as possible in 2010.As a result of this decision, Entergy outlined capital return plans as well as updated long-term financial outlooks consistent with the current business structure. “We are pleased the Board took action to return cash to our owners who have been patient during this protracted period of uncertainty,” said J.
